Hon. James E. RLldag
Director, Motor Transportation DivisLon
Railroad Commission of Texas
Austln, Texas
Dear Sir:            Opinion NO. O-2690
                     Re: Authority of Miller and Miller
                          Freight Lines to interchange
                          freight at Wfchita Falls under
                          certificates contalnlng certain
                          restrictions.
        In your letter of September 5, 1940, and collater-
ally you advise us of these facts: Miller and Miller
Freight Lines hold common carrier motor carrier certificates
of convenience and necessity issued by the Railroad Commis-
sion authorizing substantially the following operations:
#2780, from Childress to Paducah and from Quanah to Paducah;
#2841, from Wichita Falls to Memphis via Quitaque, Childress
and Estelline; #2391, from Chlldress to Quitaque via Turkey
and Estelline and from Childress to Amarlllo via Memphis
and Estelline; #2565, from Lubbock to Wichita Falls via
Lorenza, Rolls, Floydada, Matador and Vernon, and Rolls to
Matador via Roaring Springs and Dickens, and with an alter-
nate route; #2156, from Dallas and Fort Worth to Amarillo,
via Wichita Falls. Said Certlflcate #2156 contains this
restriction:
        "The carrier is further prohibited from trans-
    porting property or picking up property destined to
    any point between Amarillo on the one hand and Dallas
    or Fort Worth on the other hand, even though such
    property IS to be transported the entire distance to
    Amarillo or to any other point, and there transferred
    to an interline carrier. It Is the purpose of this
    restriction to prohibit this carrier from plcking
    up or delfvering property destined to or from any
    point between Fort Worth, Dallas and Amarlllo, even
    though such property might be handled by an interline
    connecting carrier.
        Certificate #2156 was originally Issued at a dlffer-
ent time and to a different person from the various other
certificates.
Hon. James E. Kilday, page 2         o-2690



        You advise us that Miller and Miller Freight Lines
hold no other certificates Issued by the Railroad Commission
than those mentioned above, although ft has a certificate
issued by the Interstate Commerce Commission authorizing
service from Vernon into Altus, Oklahoma, and Hollis, Okla-
homa, into Childress, Texas, and a return movement from
Childress by the reverse route. You request our opinion in
response to the following questions:
              Can Miller and Miller interchange at Wichita
    Falli('?ith their own line, freight originating in
    Dallai or Fort Worth destined to Childress, Texas, a
    point between Fort Worth and Amarillo served by them
    on an unrestricted certificate, when such freight is
    hauled all the way intrastate?
        "(2) If the freight to Childress out of Dallas
    is loaded on the truck which regularly runs through
    Vernon and Altus into Childress, is such operation
    via the State of Oklahoma illegal insofar as the
    Texas law is concerned?
        “(3)  In other words, may a restriction in a Texas
    intrastate certificate be circumvented by a carrier's
    going across a State line under federal authority and
    thence back to Texas under federal authority Into a
    Texas town which may not be served by such carrier
    under Texas laws if it stays within Texas because of
    the restriction in the intrastate certificate?"
        It seems rather clear to us that while Certificates
Numbers 2156 and 2841 were separately owned the operator of
a2156 could not have picked up freight at Dallas or Fort
Worth and delivered it.to the holder of #2841 at Wichita
Falls for transportation to Childress, in view of the re-
strictions contained in Certificate No. 2156.  The fact that
the certificates were finally gathered into a common owner-
ship did not enlarge the operating rights of either of them.
From the opinion of the Austin Court of Civil Appeals in
Railroad Commission v. Red Arrow Freight Lines, 96 S.W. (2d)
735, we quote:

        "The two certificates were granted at different
    times to dlfferent Individuals. They were granted to
    serve separate and distinct transportation require-
    ments: The one served the territory from Houston to
    San Antonio and lntermedlate points; the other, that
    from San Antonio to the Valley and intermediate points.
    In considering the question of convenience and neces-
    sity as to each certificate, only the needs, require-
Hon. James E. Klldag, page 3          o-2690


    ments, etc., of the two termlni.and intermediate polnts
    were Involved. Neither certificate had any relation
    to the other. The fact that common ownership was
    finally united in Lawler In no way modified theLr effect."
        If u8 understand the facts correctly, while this.
carrier has a certificate from the Interstate Commerce Com-
missLon authorizing servFce from Vernon, Texas, to Altus,
Oklahoma, and from that point to Childress, Texas, It has no
certificate from the Railroad Commission of Texas authoriz-
ing the us8 of the Texas roads in such operations. Even
though it should be conceded that nothing but Interstate
shipments are being handled, its operations In Texas on the
journey from Vernon to Childress, via Altus and Hollls,
Oklahoma, are clearly illegal. Thompson v. McDonald,95 F.
(2d) 937; K. M. Fisher v. Railroad Commission, 138 S.W. (2d)
829; Winton v. Thomp,son,123 S.W. (2d) 951, error refused;
Railroad Commission v. Tips, 130 S.W. (2d) 1078; Bates v.
Railroad Commission, 138 S.W. (26) 1104; Railroad Commission
v. L. D. Fisher, 127 s.w. (2a) 925; smfth v. Keele, 127 S.W.
(2d) 926; Smith v. Coleman, 127 S.W. (2d) 928; Railroad
Commission v. McDonald, 127 S.W. (2d) 932.
        Since Miller and Miller Freight Lines can neither
take the freight off Its certificate #2156 operated trucks
at points between Fort Worth and Amarillo and load the
same onto its Certificate #284l operated trucks for trans-
portation to Chlldress, nor carry such freight around by
Altus and Hollis, Oklahoma, to Childress, a categorical
answer to your questions is not considered necessary.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                               By s,fGlenn R. Lewis
                                     Glenn R. Lewis
                                          Assis,tant
GRL:AMM:wc

APPROVED SEP 16, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEKAS

Approved Opinion Committee By s/BWB Chairman